DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
Response to Arguments
Applicant’s amendments, filed 10/6/2020, have been fully considered and merit new grounds for rejection in view of Razzaque et al. and Kumar et al. (U.S. Patent Application Publication No. 2013/0116548). Kumar’s specifically known absolute length measures, as seen in the ruler annotations in Figs. 11-12, e.g. appear to address the remarks on p. 12 that Razzaque is directed only to known relative lengths. For clarity, it is re-iterated from the Interview dated 10/27/2020 that the interpretation of “a respective known length measure” is that the known length was not required to be an objective, absolute length such as “1 mm”. The equation of “respective” with “relative” was not made by the Examiner. As this is now, additionally, moot due to the amended claims, it is nevertheless not persuasive.

However, this is not persuasive, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant’s argument appears to hinge on whether one of ordinary skill in the art would incorporate a physical device into a virtual annotation at all, regardless of the fact that the physical device on Piron is also an annotation (“circular annotations 1215 printed at various depths.”) Modeling a physical annotation as a virtual annotation is common in the art of imaging, see in face Kumar which describes a virtual annotation as a “ruler.” Therefore, the advantages of the annotations as taught by Piron would still apply and motivate one of ordinary skill in the art to modify the virtual annotations of Razzaque and Kumar to incorporate the teachings of Piron.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-4, 10-13, 17-21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razzaque et al. (U.S. Patent Application Publication No. 2011/0137156,) hereinafter referred to as Razzaque; further in view of Kumar et al. (U.S. Patent Application Publication No. 2013/0116548,) hereinafter referred to as Kumar.
Regarding claims 1, 21, and 23-24, Razzaque teaches a method of performing tracking and navigation during a medical procedure (¶[0049]), the method comprising: 
detecting, with a tracking system (¶[0067]), signals from one or more fiducial markers associated with a medical instrument (¶[0065]), the medical instrument comprising an elongate portion characterized by a longitudinal axis (345, 445, 545 etc. are exemplary medical devices which comprises an elongate portion); 
processing the signals to determine a position and an orientation of the medical instrument (¶[0055]); 
employing a coordinate transformation to represent pre-operative image data and the position and orientation of the medical instrument within a common reference frame (¶[0078], ¶[0215]); and 
generating and displaying a navigation image (¶[0007]) comprising: 
a virtual representation of the medical instrument (¶[0049], Fig. 4 is one example); 
anatomical and/or functional features associated with the pre-operative image data (¶[0050] MRI or CT scan data); and 

wherein each virtual spatial annotation comprises a transverse spatial extent (Figs. 24-31, diameter of rings) and identifies a respective image region having a known length measure associated therewith (¶[0135] regular intervals), and 
wherein each spatial annotation is configured such that the image region associated therewith is centered on the longitudinal axis and extends orthogonal to the longitudinal axis (Figs. 24-31 each depict this w.r.t. the rings); 
each virtual spatial annotation thereby enabling a visual assessment of the size of anatomical and/or functional features proximal to the longitudinal axis (¶[0110], ¶[0135]).
Razzaque further teaches that the spatial annotations usefully provide depth guidance by comprising a second and/or third dimension of rendered spatial extent (¶[0136]) for the purpose of improving image guidance to the physician (¶[0110]).
Razzaque does not teach wherein each spatial annotation comprises a spatial extent in a direction orthogonal to the longitudinal axis that represents an absolute length.
Attention is drawn to the Kumar reference, which teaches a virtual ruler annotation on a navigation image, comprising regular transverse marks, indicating/representing absolute known lengths (Fig. 11, element 110, see millimeter length measurements also annotated in Fig. 11).

Regarding claim 2, Razzaque, as modified by Kumar, further teaches the method according to claim 1.
Razzaque further teaches wherein at least a subset of the spatial annotations are displayed at respective locations along the elongate portion of the medical instrument (Figs. 24-31 each show both the needle markings in ¶[0110] and the rings of ¶[0135]).
Regarding claim 3, Razzaque, as modified by Kumar, teaches the method according to claim 1.
Razzaque further teaches wherein at least a subset of the spatial annotations are displayed at respective locations that lie beyond a distal end of the medical instrument (¶[0135] and Figs. 24-31 each depict these rings).
Regarding claim 4, Razzaque, as modified by Kumar, teaches the method according to claim 3.
Razzaque further teaches wherein the distance, along the longitudinal axis, between each spatial annotation and the distal end of the medical instrument, is selected such that when the distal end of the medical instrument contacts a bone surface at a suitable entry point associated with the medical procedure, each spatial annotation is displayed proximal to a subregion of interest (¶[0075] suitable for procedures with bones “in the medical scene at the time”; it’s noted for claim 
Regarding claim 10, Razzaque, as modified by Kumar, further teaches the method according to claim 1. 
Razzaque further teaches at least two of the plurality of spatial annotations are spatially distributed along the longitudinal axis (Figs. 24-31 each show more than 2 annotations spatially distributed along the longitudinal axis).
Regarding claim 12, Razzaque, as modified by Kumar, further teaches the method according to claim 11.
Razzaque further teaches wherein the spatially annotation having the largest known reference measure is displayed nearest to a proximal end of the medical instrument (¶[0110], ¶[0135] this claim does not require that the length measures increase or decrease, merely that they be organized according to the increase or decrease if it were to exist so if all the spaces are equivalent then any one of them may be considered the largest, this claim also does not clearly define a proximal end of the medical instrument, it may be proximal to the user, to the tip, etc.).
Regarding claim 13, Razzaque, as modified by Kumar, further teaches the method according to claim 1.
Razzaque teaches further comprising generating and displaying a plurality of navigation images, each navigation image including the plurality of spatial annotations 
wherein the location of one or more spatial annotations is varied as a function of time relative to the position of the medical instrument during the display of the plurality navigation images (¶[0135] varying according to drive speed).
Regarding claim 17, Razzaque, as modified by Kumar, further teaches the method according to claim 1.
Razzaque further teaches wherein the navigation image comprises a visual representation of the longitudinal axis (¶¶[0135-0136]).
Regarding claim 18, Razzaque, as modified by Kumar, further teaches the method according to claim 17.
Razzaque teaches further comprising displaying a set of spatial graduations along the longitudinal axis (Fig. 24-31 each show the spatial graduations).
Regarding claim 19, Razzaque, as modified by Kumar, further teaches the method according to claim 1.
Razzaque further teaches wherein the navigation image is a two-dimensional representation of a two-dimensional region, the two-dimensional region including the longitudinal axis (Figs. 24-31 each represent both a two and three-dimensional region, this claim does not exclude additional dimensions, for example in Fig. 24, the longitudinal axis is visible and bisected by a plane).
Regarding claim 20, Razzaque, as modified by Kumar, further teaches the method according to claim 1.
.
Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razzaque et al. (U.S. Patent Application Publication No. 2011/0137156,) hereinafter referred to as Razzaque; further in view of Kumar et al. (U.S. Patent Application Publication No. 2013/0116548,) hereinafter referred to as Kumar; further in view of Finley et al. (U.S. Patent No. 9,510,771,) hereinafter referred to as Finley.
Regarding claim 5, Razzaque, as modified by Kumar, teaches the method according to claim 4.
Razzaque does not explicitly teach wherein the subregion of interest comprises a pedicle of a spine. However, the method of Razzaque is suitable for any region of the body for any desired medical procedure. 
Attention is brought to the Finley reference, which teaches a surgical subregion of interest for a tracking system comprising a pedicle of a spine (col 19, lines 7-10).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method and display of Razzaque to include spinal surgery because tracking spinal surgery and pedicle screw placement “facilitate(s) safe and reproducible pedicle screw placement by monitoring the trajectory of various Surgical instruments used during pilot hole formation and/or screw insertion.” (Finley, col. 5, lines 20-25)
Regarding claim 6, Razzaque, as modified by Kumar and Finley, teaches the method according to claim 5.
Finley further teaches wherein the medical instrument is an awl (col. 5, lines 20-25 pilot hole formation, see also claim 8).
Regarding claim 7, Razzaque as modified by Kumar and Finley, teaches the method according to claim 5.
Razzaque further teaches wherein the medical procedure involves the insertion of a tool, wherein the tool is available according to a plurality of tool diameters, and wherein each known length measure is a different tool diameter, thereby permitting the selection of a suitable tool diameter by visual comparison of the spatial annotations with the anatomical and/or functional features (¶[0110]).
Regarding claim 8, Razzaque, as modified by Kumar and Finley, teaches the method according to claim 7.
Finley further teaches wherein the tool is a fastener (col. 19, lines 1-6).
Regarding claim 9, Razzaque, as modified by Kumar and Finley, teaches the method according to claim 8.
Finley further teaches wherein the fastener is a pedicle screw (col. 19, lines 1-6).
Claim(s) 11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razzaque et al. (U.S. Patent Application Publication No. 2011/0137156,) hereinafter referred to as Razzaque; further in view of Kumar et al. (U.S. Patent Application Publication No. 2013/0116548,) hereinafter referred to as Kumar; further in view of Piron et al. (U.S. Patent Application Publication No. US 2016/0113728,) hereinafter referred to as Piron.
Regarding claims 11 and 25, Razzaque, as modified by Kumar, further teaches the method according to claims 10 and 1.
Razzaque and Kumar both teach virtual spatial annotations during imaging.
Razzaque and Kumar fail to teach wherein each of the annotations has a different spatial extent, distributed in an ordered configuration according to increasing/decreasing size.
Piron further teaches wherein each spatial annotation has a different spatial extent and represents a different respective known length measure, and wherein the spatial annotations that are spatially distributed along the longitudinal axis are displayed along the longitudinal axis in an ordered configuration according an increasing or decreasing size of the respective known length measures (Fig. 12A-B, ¶¶[0157-0159]) and that they are used during imaging, visible in the imaged anatomy (¶[0159]).
Piron further teaches that this feature beneficially allows for the cross marks to be visible as an alignment marker so that they remain visible even if partially occluded by other, nearer alignment markers (Piron ¶[0158]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the spatial annotation taught by Razzaque and Kumar, to include an ordered length change, as taught by Piron, as a feature in a virtual annotation because Piron teaches that visualizing both the beneficially ordered cross marks and the depth to the target plane, and the patient’s anatomy simultaneously provides a benefit to the surgeon in targeting a tool insertion in a surgical field (Piron, ¶[0157], ¶[0159]).
Claims 14-15 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razzaque et al. (U.S. Patent Application Publication No. 2011/0137156,) hereinafter referred to as Razzaque; further in view of Kumar et al. (U.S. Patent Application Publication No. 2013/0116548,) hereinafter referred to as Kumar; further in view of Inkpen et al. (U.S. Patent Application Publication No. 2014/0148808,) hereinafter referred to as Inkpen.
Regarding claims 14-15 and 26-27, Razzaque, as modified by Kumar, further teaches the method according to claim 1.
Razzaque teaches further comprising determining a speed of the medical instrument (¶[0135]).
Razzaque also teaches comparing a speed of the medical instrument to a pre-selected threshold insofar as altering the display of the annotation rings to correspond with the detected speed (¶[0135]) which requires at least comparing speed to a previously detected speed in order to determine whether the instrument is moving faster or slower.
Razzaque does not teach when the speed determination occurs, or comparing the speed of the medical instrument to a pre-selected threshold; and determining that the speed of the medical instrument is below the pre-selected threshold.
Attention is brought to the Inkpen reference, which teaches a method comprising, prior to generating and presenting a navigation image comprising spatial annotations (Fig. 18b shows that the display is generated before and after, step 532 and 542):

comparing the speed of the medical instrument to a pre-selected threshold (Fig. 18b, compared to distance/time minimums); and
determining that the speed of the medical instrument is below the pre-selected threshold (Fig. 18b, see steps 534, 536, 540 >> 542 zoom in); and
increasing a magnification of the annotations (Fig. 18b, see steps 534, 536, 540 >> 542 zoom in).
See also Inkpen, ¶¶[0244-0245] and ¶[0335]. With respect to Fig. 18b and ¶[0335], Inkpen also teaches that when the instrument is within a distance for a certain amount of time (corresponding to claims 26-27), i.e. stopped, to zoom in. This detection of stopping also corresponds to a speed detected below a certain threshold.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the spatial annotation display of Razzaque as modified by Kumar to include automatic zooming in on the rendered image (which includes visual magnification of the entire display, thereby including annotations) as taught by Inkpen, because Inkpen teaches that it allows for optimization of view parameters without additional input from the user (Inkpen ¶[0335]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razzaque et al. (U.S. Patent Application Publication No. 2011/0137156,) hereinafter referred to as Razzaque; further in view of Piron et al. (U.S. Patent Application Publication No. US 2016/0113728,) hereinafter referred to as Piron; further in view of Tohmeh et al. (U.S. Patent No. 9,848,922,) hereinafter referred to as Tohmeh.
Regarding claim 16, Razzaque further teaches the method according to claim 1.
Razzaque does not teach wherein the navigation images includes a legend associating each spatial annotation with its respective known length measure. Razzaque instead teaches that these lengths are known by the surgeon in advance (¶[0135]).
Attention is brought to the Tohmeh reference, which teaches navigation images including a legend associating each spatial annotation with its respective known length measure (Fig. 25, element 322, col. 19, lines 30-40).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the navigation and tracking system display of Razzaque to include a color-coded distance indication, as taught by Tohmeh, because it provides visual feedback to the user as to the distance that a surgical target has been moved, improving surgical planning (Tohmeh, Fig. 25, element 322, col. 19, lines 30-40).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2010/0100909 to Itkowitz et al. teaches annotating a tool trajectory and incremental movement onto tissue images.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792